     Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57                                                 Desc
               Statement Accompanying Relief From Stay Page 1 of 13


                                             REQUIRED STATEMENT
                                   TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

All Cases: Debtor(s) John A Hopkins, III; Case No. 16-39701 Chapter 13
All Cases: Moving Creditor Wilmington Savings Fund Society, FSB d/b/a christiana Trust, Not in it’s individual
capacity but solely as the trustee for the brougham fund I trust                 Date Case Filed 12/19/2016
Nature of Relief Sought: Lift Stay Annul Stay                    Other (describe) ___________________________
Chapter 13:        Date of Confirmation Hearing                          or Date Plan Confirmed 5/22/2017
Chapter 7:             No-Asset Report Filed on ______________________
                       No-Asset Report not Filed, Date of Creditors Meeting ______________________
1.       Collateral
         a.            Home
         b.            Car Year, Make, and Model ________________________________________________
         c.            Other (describe) __________________________________________________________
2.       Balance Owed as of Petition Date $247,250.37
         Total of all other Liens against Collateral $0.00
3.       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the amounts
          and dates of all payments received from the debtor(s) post-petition.
4.        Estimated Value of Collateral (must be supplied in all cases) $175,000.00 (per Amended Schedule A/B)
5.        Default
          a.            Pre-Petition Default
                   Number of months _____                Amount $ ___________
          b.            Post-Petition Default
                   i.            On direct payments to the moving creditor
                              Number of Months 3         Amount $5,477.12
                   ii.           On payments to the Standing Chapter 13 Trustee
                              Number of months _____             Amount $ ___________
6.        Other Allegations
          a.            Lack of Adequate Protection § 362(d)(1)
                   i.            No insurance
                   ii.           Taxes unpaid            Amount $
                   iii.          Rapidly depreciating asset
                   iv.           Other (describe) _____________________________________________________
          b.            No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
          c.            Other “cause” § 362(d)(1)
                   i.            Bad Faith (describe) ___________________________________________________
                   ii.           Multiple Filings
                   iii.          Other (describe) _______________________________________________________
          d.       Debtor’s Statement of Intention regarding the Collateral
                   i.       Reaffirm              Redeem           Surrender          No Statement of Intention Filed

Date: 10/15/18                                                     /s/ Nisha B. Parikh
                                                                   Counsel for Movant
                                                         Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57                                                         Desc
                                                                   Statement Accompanying Relief From Stay Page 2 of 13




"     # $                           % &'(
      )( *$                                 +
)(                     ((
           $
 ,-    .       $            !    +/         +
                                0        1 .*       ((                  -           0          ,.   23            4   2 &           - *(   2 &       5(   2 &"              ,-   - *(      ,-   5(       ,- 2 &    "
                       +        6                                           !   +       6                     6                                                    6
                                6                                           7   +       6                     6                                                    6                                                  6
                                6                                                                    6                          6                             6                                                       6
               !                6                                                                    6                          6                             6! ! !                                                  6
               7                6                                                                    6                          6                             6+ + +                                                  6
                   +                                                        +   +       6           /6                                           6            6! ! !                                                  6
                   +                                !                           +       6           /6                                           6            6                                                       6
                   +                                7                           +       6           /6                                           6                 6                                                  6
                                6                   +                           +       6                     6                                                    6                                                  6
                       +                                 &   80                                               6                                                    6             6 7                                6 7
                                                         &   80                                               6                                                    6             6+ + 77                            6 7 77
                       +                                 &   80                                               6                                                    6             67    !                          6 ! !
                                                         &   80                                               6                                                    6             6+ ! 7                           6
                                                         &   80                                               6                                                    6             67    +                          6 7!
                                                1 & 80         && ( *           +                             6                                                    6                            6    7              6!+7 7
                                6                                               +       6                 6                          6                           6                                                  6!+7 7
                                                         & 80                                                 6                                                  6               6   +                              6 ! 7
                                    67                                                                   67                         67                          67                                                  6 ! 7
                                6                                                       6           6                       6                                6 7     7                                              6 ! 7
                                                                                        6           /6                                           6            6 + !                                                 6 ! 7
                                                                                        6           /6                                           6            6+ ! +                                                6 ! 7
                                                                                        6           /6                                           6            6!   ! +                                             6   !   7
                                                                                        6           /6                                           6            6    !                                               6   !   7
                                                                                        6           /6                                           6            6    7+ 7                                            6   !   7
                                6                                                       6                  6                          6                       6    +                                               6   !   7
                                6                                                       6                  6                          6                       6         !                                          6   !   7
                   7            6                   !                                   6                  6                          6                       6                                                    6   !   7
                                6 7                 7                                   6                 67                         67                       6     77                                             6   !   7
                                6                   +                                   6             6                             6                         6    !   7                                           6   !   7
                       7        6 77                                                    6             6+7                           6+7                       6                                                    6   !   7
                                                                                        6 !7        /6 !7                                                     6                                                    6   !   7
                                                                                        6 !7        /6 !7                                                     6                                                    6   !   7
                                                                                        6 !7        /6 !7                                                     6                                                    6   !   7
                                                                                                        6                                                     6                                                    6   !   7
                                                                                                        6                                                     6                                                    6   !   7
                                                                                                        6                                                     6                                                    6   !   7
                                                                                                        6                                                     6                                                    6   !   7
                                                                                                        6                                                     6                                                    6   !   7
                                                                                                        6                                                     6                                                    6   !   7
                                                                                                        6                                                     6                                                    6   !   7
                                                                                                        6                                                     6                                                    6   !   7
                                                                                                        6                                                     6                                                    6   !   7
                                                                                                        6                                                     6                                                    6   !   7
Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57   Desc
          Statement Accompanying Relief From Stay Page 3 of 13
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57   Desc
          Statement Accompanying Relief From Stay Page 4 of 13
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57   Desc
          Statement Accompanying Relief From Stay Page 5 of 13
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57   Desc
          Statement Accompanying Relief From Stay Page 6 of 13
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57   Desc
          Statement Accompanying Relief From Stay Page 7 of 13
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                             6                        6                  6   !   7
                                 Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57   Desc
                                           Statement Accompanying Relief From Stay Page 8 of 13




,-   (*               ,   - *(   ,   5(   ,2 &   "       ,   (*       )   #   & (    - 00
              6                                                   6
              6                                      6            6
              6                                      6            6
              6                                      6            6
              6                                      6            6
              6                                      6            6
              6                                      6            6
              6                                      6            6
              6                                      6            6
            6 7                                      6            6
            6 7 77                                   6            6
          6 ! !                                      6            6
          6                                          6            6
          6 7!                                       6            6
          6 7!                                       6            6
          6 7!                                       6            6
          6    + 7                                   6            6
          6    + 7                                   6            6
          6    + 7
          6    + 7                                   6            6
          6    + 7                                   6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
          6   +   7                                  6            6
            Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57   Desc
                      Statement Accompanying Relief From Stay Page 9 of 13
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
            Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57   Desc
                     Statement Accompanying Relief From Stay Page 10 of 13
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
            Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57   Desc
                     Statement Accompanying Relief From Stay Page 11 of 13
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
            Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57   Desc
                     Statement Accompanying Relief From Stay Page 12 of 13
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
            Case 16-39701 Doc 49-2 Filed 10/15/18 Entered 10/15/18 16:06:57   Desc
                     Statement Accompanying Relief From Stay Page 13 of 13
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
6   +   7                 6          6
